Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 1 of 34 Page ID #12




                                                                              Exhibit
                                                                                          exhibitsticker.com




                                                                                A

                                                                                    012
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 2 of 34 Page ID #13




                                                                              010
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 3 of 34 Page ID #14
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 4 of 34 Page ID #15
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 5 of 34 Page ID #16
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 6 of 34 Page ID #17
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 7 of 34 Page ID #18
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 8 of 34 Page ID #19
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 9 of 34 Page ID #20
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 10 of 34 Page ID #21
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 11 of 34 Page ID #22
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 12 of 34 Page ID #23
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 13 of 34 Page ID #24
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 14 of 34 Page ID #25
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 15 of 34 Page ID #26
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 16 of 34 Page ID #27
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 17 of 34 Page ID #28
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 18 of 34 Page ID #29
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 19 of 34 Page ID #30
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 20 of 34 Page ID #31
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 21 of 34 Page ID #32
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 22 of 34 Page ID #33
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 23 of 34 Page ID #34
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 24 of 34 Page ID #35
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 25 of 34 Page ID #36
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 26 of 34 Page ID #37
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 27 of 34 Page ID #38
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 28 of 34 Page ID #39
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 29 of 34 Page ID #40
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 30 of 34 Page ID #41
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 31 of 34 Page ID #42
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 32 of 34 Page ID #43
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 33 of 34 Page ID #44
Case 3:20-cv-01072-DWD Document 1-1 Filed 10/12/20 Page 34 of 34 Page ID #45
